Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 1 of 6 PageID #: 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

 AMY CRISAFULLI,                                   )
                                                   )
                Plaintiff,                         )
                                                   )
                 v.                                )               3:19-CV-614-RGJ
                                                       Case No.
                                                   )
 THE HARTFORD and                                  )
 BENEFIT MANAGEMENT SERVICES,                      )
                                                   )
                 Defendants.                       )

                                    NOTICE OF REMOVAL

TO:    THE UNITED STATES DISTRICT COURT
       FOR THE WESTERN DISTRICT OF KENTUCKY, LOUISVILLE DIVISION

       Defendant, Hartford Life and Accident Insurance Company, incorrectly denominated as

“The Hartford and Benefit Management Services,” (hereafter “Defendant” or “Hartford”) by

counsel, respectfully notifies this Court of the removal of the above-styled cause from the Jefferson

Circuit Court to the United States District Court for the Western District of Kentucky, Louisville

Division, pursuant to 28 U.S.C. §1331, §1367, §1441, and 29 U.S.C. §1132, and states as follows:

                                                 I.

       This action is being removed to federal court based upon the following alternative federal

jurisdictional bases: federal question jurisdiction under 28 U.S.C. §1331 and under the Employee

Retirement Income Security Act of 1974, as amended, 29 U.S.C. §1001 et seq. (hereafter

“ERISA”); and supplemental jurisdiction under 28 U.S.C. §1367.

                                                 II.

       On or about August 9, 2019, Plaintiff filed in the state court the above-entitled civil action,

bearing Case No. 19-CI-04864 in the records and files of that Court.
Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 2 of 6 PageID #: 2




                                                III.

       The aforesaid state court action is a suit of a wholly civil nature of which the United States

District Court for the Western District of Kentucky, Louisville Division, has original jurisdiction

under 28 U.S.C. §1331, §1367, and 29 U.S.C. §1132, and is one that may be removed by petitioner

pursuant to 28 U.S.C. §1441.

                                                IV.

       This Court has federal question jurisdiction over the action because Plaintiff, as a

participant and/or alleged beneficiary under an employee welfare benefit plan, seeks recovery of

benefits and other relief under said employee welfare benefit plan. The plan is controlled by

ERISA as admitted in Plaintiff’s Complaint (Complaint at ¶4):

               a.     At all times relevant hereto, Brown Foreman Corporation
                      established and/or maintained an employee welfare benefit
                      plan, and Plaintiff alleges that she was covered under said
                      employee welfare benefit plan, and, as such, was a
                      participant and beneficiary under said employee welfare
                      benefit plan;

               b.     The plan is one established or maintained by an employer as
                      defined by ERISA, 29 U.S.C. §1002(5). That section defines
                      an employer as “any person acting directly as an employer,
                      or indirectly in the interest of an employer, in relation to an
                      employee benefit plan . . . . “;

               c.     The plan was established and is maintained for the purpose
                      of providing, among other things, disability insurance
                      benefits for participants in the plan;

               d.     The plan was and is therefore an employee welfare benefit
                      plan within the meaning of 29 U.S.C. §1002(1);

               e.     Plaintiff’s claim is made under ERISA for recovery of
                      benefits and other relief under said employee welfare benefit
                      plan; and




                                                 2
Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 3 of 6 PageID #: 3




               f.      Pursuant to 29 U.S.C. §1132(e), the district courts of the
                       United States have original jurisdiction over actions brought
                       by participants and beneficiaries to recover benefits or other
                       relief under employee welfare benefit plans.

                                                 V.

       In addition and alternatively, this Court has federal question jurisdiction under ERISA of

this matter and, to the extent this Court should determine that any of Plaintiff’s claims are not

preempted by ERISA, this Court would have supplemental jurisdiction over such claims because

such claims are so related to claims in the action within the Court’s original jurisdiction that they

form part of the same case or controversy under Article III of the United States Constitution.

                                                VI.

       This action is therefore one of which the United States District Court for the Western

District of Kentucky, Louisville Division, has original federal question jurisdiction under 28

U.S.C. §§1331 and 1441, as well as supplemental jurisdiction under 28 U.S.C. §1367, and this

action may be removed to this Court by petitioner pursuant to 28 U.S.C. §1441. Jefferson County,

Kentucky is within the venue of the Louisville Division of the United States District Court for the

Western District of Kentucky.

                                                VII.

       This petition is being filed pursuant to 28 U.S.C. §1446 within thirty (30) days of service

of the initial pleading in which a removable claim is asserted, and is removable in that:

               a.      The time for filing this petition under 28 U.S.C. §1446 has
                       not expired;

               b.      Plaintiff’s complaint notes that the benefit plan at issue is
                       governed by ERISA and the action is brought to recover
                       benefits under an ERISA plan;




                                                 3
Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 4 of 6 PageID #: 4




               c.      In the companion cases of Metropolitan Life Insurance
                       Company v. Taylor, 481 U.S. 58 (1987), and Pilot Life
                       Insurance Co. v. Dedeaux, 481 U.S. 41 (1987), the United
                       States Supreme Court established that even if couched in
                       terms of state law claims, the claims asserted by Plaintiff
                       herein are preempted by ERISA, in that ERISA, 29 U.S.C.
                       §1132, provides Plaintiff’s exclusive cause of action and
                       displaces entirely any state cause of action, thus rendering
                       Plaintiff’s case, however pleaded, exclusively a federal
                       question case removable to this Court; and

               d.      To the extent any of Plaintiff’s claims are governed by state
                       law, this Court has supplemental jurisdiction over such
                       claims.

                                               VIII.

       Therefore, Defendant files this Notice of Removal of this action from the Jefferson Circuit

Court, in which it is now pending, to the United States District Court for the Western District of

Kentucky, Louisville Division. There are attached to this notice, marked Exhibit “A” and

incorporated by reference, true and correct copies of all process, pleadings, and orders served upon

Defendant in this action.

                                                IX.

       Also attached to this notice, marked as Exhibit “B” and incorporated by reference, is a true

and correct copy of the Notice of Filing Notice of Removal that will be filed (without exhibits)

with the Jefferson Circuit Court.

       WHEREFORE, Defendant notifies this Court of the removal of this action from the

Jefferson Circuit Court to the United States District Court for the Western District of Kentucky,

Louisville Division.




                                                 4
Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 5 of 6 PageID #: 5




                                   Respectfully submitted,

                                   OGLETREE, DEAKINS, NASH,
                                   SMOAK & STEWART, P.C.

                                   By: /s/ Kevin Roberts
                                   Kevin Roberts, KY Bar No. 96835
                                   111 Monument Circle, Suite 4600
                                   Indianapolis, IN 46204
                                   Ph.: (317) 916-1300; Fax: (317) 916-9076
                                   kevin.roberts@ogletree.com
                                   ATTORNEYS FOR DEFENDANT




                                      5
Case 3:19-cv-00614-JRW-RSE Document 1 Filed 08/29/19 Page 6 of 6 PageID #: 6




                                CERTIFICATE OF SERVICE

      I hereby certify that the foregoing NOTICE OF REMOVAL was filed electronically on
August 29, 2019 as follows:

              None

        I further certify that service was made on the following non-registered ECF counsel of
record by placing copies of the foregoing NOTICE OF REMOVAL in envelopes properly addressed
to them and with sufficient first-class postage pre-paid on August 29, 2019:

              Robert A. Florio, Esq.
              1500 Story Ave.
              Louisville, KY 40206

                                                  /s/ Kevin Roberts
                                                  Kevin Roberts




                                              6
